Title: To George Washington from Captain Isaac Craig, 18 March 1779
From: Craig, Isaac
To: Washington, George


May it please your Excellency
Philada March 18th 1779
In Consequence of your Letter to Col: Procter the Officers of his Regiment received Orders to State their several Claims to promotion And in Order that the Validity of each may appear with the greater perspicuity we are directed to draw them up in as explicit a Manner as possible.
It is with reluctance I give your Excellency and further Trouble respecting my Claim than stating the rank I have the Honor to hold at present in the Regiment—But lest it should be necessary that my former Rank and Service be enquired into I beg Leave to lay before your Excellency the following facts—At the beginning of the Contest I was one of the first that stept forth to Assert and defend the rights of my Country And was early thought worthy a Command in the Militia—The Twenty ninth of November 1775 I had the Command of a Company of Marines conferred on me and served in that Capacity on Board the Andrew Doria near ten Months soon after my return to this Port in November 1776 I was ordered with my own and some other Companies of Marines to join the Army under your Excellency’s immediate Command and continued doing the Duty of Infantry during all the severity of that Winter’s Campaign.—In February we were ordered to join the Artillery and learn that Duty which Orders I gladly received As I had already acquired a considerable Knowledge both in the Theory and Practice of Gunnery and Projectives—Arts, I always delighted in—The third of March 1777 The Honorable Council of this State were pleased to appoint me a Captain of Artillery in the Regiment then forming under the Command of Colonel Thomas Procter in Consequence of which I applied to his Excellency John Hancock then President of the Marine Committe for Permission of removal from the Marine Service into the Artillery which was accordingly granted—I received my appointment in the Artillery still considering myself intitled to rank from the Date of my Marine Commission which I still hold and by which I have alway taken Rank on Courts-Martial as provided by a resolve of Congress that Officers of Marines shall rank as Officers of Infantry—I presume it is unnecessary to point out the Manner I discharged my Duty—I hope it will be sufficient to say the Honorable General Knox is acquainted both with my Abilities and Diligence as an Officer of Artillery—To your Excellency’s Candid determination I beg Leave to submit my Claims & to subscribe myself Your Excellency’s devoted And most Obedt humble Servant
I. Craig Capt.
